DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 7/1/2022, with respect to claims 1, 7, 10, 16-17, and 20 have been fully considered and are persuasive.  The rejection of 3/1/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Davis (US 3,502,059) hereinafter Davis discloses a remotely mounted gear with an attachment bracket. Chen (CN206205993U) hereinafter Chen discloses a mount for a pulley on the side of an engine. Davis and Chen are the closest prior art of record, however, either alone or in combination do the references anticipate or render obvious, “the attachment bracket including a plurality of mounting openings each extending along an axis and being configured to receive a corresponding bolt to mount the remote mount to a cylinder head such that the remote mount is mounted internal to an engine; wherein the gear mounting plate supports the gear assembly for rotation of the gear about an axis that is parallel to an axis of a crankshaft of the engine and the attachment bracket mounts to an upper surface of the cylinder head such that the axes of the mounting openings extend at an angle between, but not including, 0 degrees and 180 degrees relative to the axis of rotation of the gear,” as disclosed in claim 1 and similarly in claims 10 and 17. Claims 2-9, 11-16, and 18-20 are allowed because they depend on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Examiner, Art Unit 3747